Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Per Larsen on May 5, 2021.

The application has been amended as follows: 
1.	(Canceled)

a first structure;
a second structure coupled with the first structure, wherein coupling of the second structure with the first structure constrains relative movement between the second structure and the first structure to permit translations along a linear direction, and to prevent translations along directions perpendicular to the linear direction; [[and]]
a third structure coupled with the second structure, wherein coupling of the third structure with the second structure constrains relative movement between the third structure and the second structure to permit translations along directions parallel to a plane that is non-parallel with the linear direction and rotations about axes perpendicular to the plane, and to prevent translations along a direction perpendicular to the plane and rotations about axes that are non-perpendicular with the plane; and
a compliant coupling providing a force between the first structure and the third structure that is based at least in part on a change in relative position between the first structure and the third structure.
3.	(Previously Presented) The apparatus of claim 2, wherein coupling of the second structure with the first structure constrains relative movement between the second structure and the first structure to prevent rotation about any axis that is non-parallel to the linear direction.
4.	(Previously Presented) The apparatus of claim 2, wherein coupling of the second structure with the first structure constrains relative movement between the second structure and the first structure to prevent rotation about an axis along the linear direction.
5.	(Canceled)

7.	(Currently Amended) The apparatus of claim [[6]] 2, wherein the compliant coupling has a stiffness in the linear direction that is different from a stiffness in a direction parallel to the plane.
8.	(Currently Amended) The apparatus of claim [[6]] 2, wherein the compliant coupling comprises one or more wire rope dampers coupled with the first structure and the third structure.
9.	(Currently Amended) The apparatus of claim 2, further comprising:
a second compliant coupling providing a force between the first structure and the second structure that is based at least in part on a change in relative position between the first structure and the second structure.
10.	(Currently Amended) The apparatus of claim 2, further comprising:
a third compliant coupling providing a force between the second structure and the third structure that is based at least in part on a change in relative position between the second structure and the third structure.
11.	(Previously Presented) The apparatus of claim 2, wherein the first structure is configured for mounting to the antenna assembly and the third structure is configured for mounting to the vehicle.
12.	(Previously Presented) The apparatus of claim 2, wherein the linear direction is aligned with an azimuth axis of the antenna assembly.
13.	(Previously Presented) The apparatus of claim 2, wherein the linear direction is aligned with a vertical direction of the vehicle.
14.	(Previously Presented) The apparatus of claim 2, wherein the linear direction is perpendicular to the plane.

16.	(Previously Presented) The apparatus of claim 2, wherein coupling of the third structure with the second structure comprises a first linear bearing aligned in a first direction parallel to the plane, and a second linear bearing aligned in a second direction parallel to the plane, the second direction being non-parallel with the first direction.
17.	(Previously Presented) The apparatus of claim 2, wherein coupling of the third structure with the second structure comprises a plurality of contact points in the plane.
18.	(Previously Presented) The apparatus of claim 17, wherein each of the plurality of contact points comprises one or more sliding surfaces, one or more spherical rolling elements, or a combination thereof.
19.	(Previously Presented) The apparatus of claim 17, further comprising:
one or more compliant members that provide a compressive preload of the plurality of contact points.
20.	(Previously Presented) The apparatus of claim 19, wherein the one or more compliant members are coupled between the second structure and the third structure.
21.	(Previously Presented) The apparatus of claim 19, wherein the one or more compliant members are coupled between the first structure and the second structure.
22.	(Previously Presented) The apparatus of claim 2, wherein a rotational natural frequency of motion between the antenna assembly and the vehicle about an axis perpendicular to the plane is at least a multiple of two greater than a cutoff frequency of a controller of the antenna assembly that controls an alignment of an antenna of the antenna assembly about an axis perpendicular to the plane.

24.	(Previously Presented) The apparatus of claim 2, wherein the first structure is located between the second structure and the third structure along the linear direction.
25.	(Previously Presented) The apparatus of claim 2, wherein the third structure is located between the first structure and the second structure along the linear direction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, Mauleg (U.S. Patent No. 4,033,541) teaches the use of compliant couplings connecting structures of a mounting apparatus. However, the prior art of record does not teach or suggest the combination of compliant couplings with intermediate couplings that “permit translations along a linear direction, and to prevent translations along directions perpendicular to the linear direction” and “permit translations along directions parallel to a plane that is non-parallel with the linear direction and rotations about axes perpendicular to the plane, and to prevent translations along a direction perpendicular to the plane and rotations about axes that are non-perpendicular with the plane”. As recited in independent claim 2 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845